DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.
Response to Amendment
The Amendment submitted on June 10, 2022, has been entered.  Claims 1, 2, 7, and 14  have been cancelled.  Claims 10 and 20 have been amended and no claims have been added.  Therefore, the pending claims are 3 – 6, 8 – 13, and 15 - 24. Claims 10 – 13 and 16 – 19 are withdrawn from consideration.
The declaration under 37 CFR 1.132 filed June 10, 2022 is insufficient to overcome the rejection of claims 3 – 6, 8, 9, 15, and 20 – 24 based upon Chuang et al. (2006/0021387) in view of Martin (3,412,547) as set forth in the last Office action because:  the declaration does not address the rejection as written and the applicant’s arguments are not commensurate with the scope of the pending claim. 
First, the art rejection includes Martin in combination with Chuang to teach using lower heating temperatures on nylon. The arguments that common heatset temperatures for nylon yarns are 200 – 210ºC for woven Nylon 6,6; 220 – 225ºC for knitted Nylon 6,6; and 180 – 190ºC for Nylon 6 are not sufficient to overcome the rejection since the rejection provides a teaching that lower temperatures can be used to heatset nylon.
Second, the declarant argues that the heating used in the prior art is not similar to the heating step in the claimed invention. However, the claims are drawn to the product made by the method and not the method itself. The patentability of a product depends on the properties of the product produced by the method. If the product can be made by a different method and also have the same properties then the product claims are not patentable. The claims or the method need to produce a property which is different from the prior art. Thus, the method must first be shown to produce a structurally different end product. The structural features present in the pending independent claim are a fabric made from a biopolyamide yarn and an elastane yarn, having a specific basis weight, and an elasticity in the weft and warp direction. The features specific to heat-setting, and the order of the stitching are method limitations which must be shown to produce a structurally different product. However, a review of the Table 2 from Chuang shows that a majority of the fabrics in the examples not only have a basis weight within the claimed range, but also have elongations in the warp and weft direction within the claimed range. Thus, if the prior art teaches how to make a product with a polyamide and elastane yarn knit together with the claimed basis weight and elasticity, even if it is made by a different method the product claims are not patentable. Instead the applicant must focus on what other physical features can be found in the present invention to distinguish the claimed invention from the prior art.
Additionally, the arguments in the declaration related to the potential distinction from the method used by the prior art to stabilize the polyamide and elastane material, whether the material is under tension, or if the elongation might decrease after processing are not sufficient to overcome the rejection of record because these arguments are drawn to a process step. The patentability of a product must be based on the structure of the product and those features must be commensurate in scope with the claimed product. As set forth above, the product limitations require specific materials, basis weight, and elongations, which are shown in the prior art. Even if the product of the prior art is made by a different method the end results do not appear to be patentably distinct.
Third, the table showing heat set temperatures for different fabrics provided by the applicant is not commensurate in scope with the claims because the claim is not specific to any one type of nylon. Nylon can include many different structures each type has its own individual temperature profile. Thus, the data is not sufficient to show that the entire scope of all polyamides would not be heatset at a temperature in the claimed range.
With regards to the term biopolyamide and what weight to give the term in the claims, the applicant argues that the biopolyamides potentially contain many differences from conventional synthetic polyamides (Section 7). Further, the applicant cites different references which suggest biopolymers in general can have various unique properties and those properties can be a result of the different functional groups found in the starting materials. However, those references only talk about biopolymers and biopolyamides in general. The references suggest different properties can be different depending on the starting material. The references do not teach certain features will always be different when using a bio starting material. And there is no clear teaching that all starting materials will produce significantly different properties in the end product. Just because there is a difference doesn’t mean the difference creates a patentably distinct product. Further, if there is a difference between the biopolyamide material and polyamide material the burden is on the applicant to quantify the difference to show that the end groups produce a patentably distinct product from a standard nylon yarn. Thus, the arguments are not sufficient to show that the claimed product is different from standard polyamides. 
Also, the applicant has amended the claim to specifically require starting materials made from castor oil. Thus, the applicant must show that the castor oil starting material has different properties from the prior art to be commensurate with the pending claims. Additionally, the examples set forth by the applicant as showing unexpected results use biopolyamide 6,6, marketed as Fulgar Bio® by Fulgar SpA. The disclosure and the examples do not teach what starting materials are used in biopolyamide materials used in the examples. Thus, the examples are not sufficient to show unexpected results because it is not clear that the materials in the examples are commensurate in scope with the claimed product.
Finally, the declarant references tests which were preformed comparing a fabric made from a biopolymer and an elastane yarns that are heatset at different temperatures at different times. The tests are not sufficient to overcome the current rejection because the method of heatsetting the fabric is not given patentable weight at this time. The product of Chuang is shown to have similar basis weight fabrics with similar elongation properties as recited in the claim. Thus, the applicant has not shown that the claimed product is structurally distinct from the prior art and the rejection is maintained.
Definition of Terms
As mentioned in the previous Office Action the term biopolyamide was considered to be equivalent to polyamide in the final product since the general polyamide chain structure is identical to common polyamide materials and the only difference is the starting materials used to make the nylon. The applicant has argued (response, pages 6 – 8) that the biopolyamide materials have different properties related to the heatsetting temperatures. However, the applicant applicant’s arguments are not sufficiently supported by evidence. The applicant includes a portion of a table, from an unidentified source, which apparently lists heatsetting temperatures for nylon 6,6 and cites portions of the applicant’s own specification that teaching using lower heatsetting temperature. However, there is no context to allow one to know if this heatsetting purpose is similar to the applicant’s purposes. Further, the applicant’s specification does not specifically state that the materials being heatset is nylon 6,6. Different types of nylons have significantly different heating and melting properties and are heatset at different temperature. Further, heatset temperatures can be chosen to be at different temperatures depending on the properties of desired in the end product. The following references show it is known in the art that nylon can be heatset at different temperatures [Leath et al. (2,771,759), Whitaker et al. (3,012,303), and Martin (3,412,547)] and the different types of nylons are heatset as different temperature ranges [Hoekstra (2,965,330) and McIntosh et al. (3,343,364)]. The applicant has not shown that the resultant heating temperature difference is due to the starting materials and no other factors such as desired properties or types of nylon used.  Therefore, the polyamides are considered to be structural similar to biopolyamides so that there is no patentable distinction between the two groups with regards to the final fiber structure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 – 6, 8, 9, 15, and 20 – 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “stitched together” in claim 20 is indefinite. Does the applicant intend “stitched together” to be limited to knit fabrics? The term “stitch” can also reference other methods such as types of sewing or embroidery. Is the applicant including these structures as part of the claim? Or does the invention only related to knit fabric. If the applicant only intends the fabric to join the yarns together by knitting it is suggested that the claim recite “knit together” instead of “stitched together”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 – 6, 8, 9, 15, and 20 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (2006/0021387) in view of Martin (3,412,547). 
	Chuang et al. discloses a knit fabric comprising a spandex fiber and a hard yarn knit together in a single jersey stitch (abstract). The spandex yarn is 15 to 156 dtex (paragraph 17). The hard yarn can be chosen from known nylon fibers (paragraph 40). The hard yarn is 10 to 165 Nm, which converts to 60 to 1000 dtex  (paragraph 80). In the example, the nylon yarn is 64 Nm, or 156 dtex. Further, the fabric can have a basis weight of 100 to 400g/m2 (paragraph 57). The example fabrics have a basis weight rang of 171 to 300 g/m2. Additionally, Chuang et al. teaches that the fabric includes at least 3.5% spandex fiber up to about 30% spandex fiber, more preferably 5% to 25% spandex (paragraph 82). 
	With regards to Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this instance, the claimed biopolyamide fibers are required to be made from a plant based starting product which is turned into a filament comprising a polyamide repeating polymer unit to produce the polyamide fiber. Thus, the polyamide fiber in the claimed invention comprising a structure having a repeating polyamide polymer structure and no longer requires the castor oil or other plant based starting material. Thus, the final fiber product does not comprise castor oil or similar biomaterial and has not been shown to be significantly different from polyamides fibers made from other starting materials with regards to structure or properties. The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  
	Chuang et al. discloses that the knit fabric is further process by setting the fabric, scouring, bleaching, dyeing and then a final heat set (Figure 4). Martin is drawn to an elastic composite yarn (Title). Martin teaches that the heatsetting temperature can vary between 100 and 150ºC (column 4, lines 45 – 55). Thus, it would have been obvious to one having ordinary skill in the art to choose from different heat set temperatures for composite elastomeric yarn, as taught by Martin, to heat set the fabric of Chuang et al.  
	Additionally, the other method steps in claims 20 - 24 are also product by process steps which have not been shown to produce a significantly different final product from the product taught by Chuang. Specifically, Chuang et al. teaches that the final product is knit, heatset, and dyed (see Figures 4 – 6), but does not teach the exact specifics recites by the applicant. The burden is shifted to the applicant to provide evidence of patentably distinct differences between the prior art and the final product. Thus, claims 
	The features of Chuang et al. have been set forth above. While Chuang et al. discloses that the fabric is knit and includes elastomeric filaments Chuang et al. fails to teach the specific elasticity in the warp and weft directions. One of ordinary skill in the art would understand that the knit structure and elastic material would inherently create elasticity in both the warp and weft direction. Thus, one of ordinary skill in the art would be able to choose from the knit structures provided by Chuang et al. and the amounts of elastomeric yarns taught by Chuang et al. to optimize the amount of elasticity so that the fabric provides sufficient support for the intended use, while still stretching to make the fabric comfortable during use and not stiff. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215. Thus, claims 3 – 6, 8, 9, 15, and 20 – 24 are rejected.
Response to Arguments
Applicant's arguments filed June 10, 2022, have been fully considered but they are not persuasive. The Examiner has addressed the arguments set forth in the declaration above. Therefore, the applicant should review those arguments for more details. With regards to the term “biopolyamide”, the applicant argues that the term should be considered to have different properties as shown by the cited evidence and discussion in the declaration. However, while the arguments and references suggest that the biopolyamide can have different properties than standard polyamides, the applicant does not specifically clarify the differences between the claimed biopolyamide and standard polyamides. Thus, until the applicant show how the use of a biopolyamide produces a different final product, the rejection is maintained.
The applicant argues that the method should be given weight in the product claim. However, the applicant has not shown that the product claimed is distinct from the prior art. Specifically, the Table of Chuang discloses multiple fabrics with similar elongations and basis weights to the claimed invention. The fact that the product was made by a different method does not make the product patentable. Instead, the applicant needs to define how their product is structurally different from the prior art. As set forth above, the use of a different starting product has not been shown to produce a structurally distinct final product from the prior art. Further, the applicant’s arguments drawn to the examples and the comparative examples in the disclosure are not sufficient to show patentability at this time (response, pages 13 – 16). The arguments are drawn to method steps and do not address the properties of the prior art materials. The comparison to the biopolymer heatset at a higher temperature is not relevant to the prior art. And all the examples are not shown to be made from biopolyamides having castor oil as a starting material, which is now required by the claim. 
Finally, the applicant points to four features that distinguish the claims over the prior art (response, pages 18 – 21). However, as set forth above, the method of making is not given patentable weight because the claims are drawn to the product and not the method of making. Therefore, the heating process and when it occurs in the prior art is not sufficient to overturn the rejection. Further, the arguments that the fabric is not set in the prior art is not sufficient because the present teachings imply that the heating process is designed to create the fabric with the desired basis weight and elongation properties. If the heating process is intended to impart additional properties then the applicant needs to recite those physical features in the claim. Finally, the applicant has not demonstrated that the claimed biopolyamide material made with castor oil as the starting material would produce a significantly different polyamide structure from standard polyamide fibers. Thus, the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

jlj
August 27, 2022



/JENNA L JOHNSON/Primary Examiner, Art Unit 1789